
	
		II
		112th CONGRESS
		1st Session
		S. 1857
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2011
			Mr. Lee introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to eliminate
		  the per-country numerical limitation for employment-based immigrants, to
		  increase the per-country numerical limitation for family-sponsored immigrants,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for High-Skilled Immigrants
			 Act.
		2.Numerical
			 limitation to any single foreign state
			(a)In
			 generalSection 202(a)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended—
				(1)in the paragraph
			 heading, by striking and
			 employment-based;
				(2)by striking
			 (3), (4), and (5), and inserting (3) and
			 (4),;
				(3)by striking
			 subsections (a) and (b) of section 203 and inserting
			 section 203(a);
				(4)by striking
			 7 and inserting 15; and
				(5)by striking
			 such subsections and inserting such
			 section.
				(b)Conforming
			 amendmentsSection 202 of the Immigration and Nationality Act (8
			 U.S.C. 1152) is amended—
				(1)in subsection
			 (a)(3), by striking both subsections (a) and (b) of section 203
			 and inserting section 203(a);
				(2)by striking subsection (a)(5); and
				(3)by amending
			 subsection (e) to read as follows:
					
						(e)Special rules
				for countries at ceilingIf
				it is determined that the total number of immigrant visas made available under
				section 203(a) to natives of any single foreign state or dependent area will
				exceed the numerical limitation specified in subsection (a)(2) in any fiscal
				year, in determining the allotment of immigrant visa numbers to natives under
				section 203(a), visa numbers with respect to natives of that state or area
				shall be allocated (to the extent practicable and otherwise consistent with
				this section and section 203) in a manner so that, except as provided in
				subsection (a)(4), the proportion of the visa numbers made available under each
				of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the
				total number of visas made available under the respective paragraph to the
				total number of visas made available under section
				203(a).
						.
				(c)Country-Specific
			 offsetSection 2 of the
			 Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—
				(1)in subsection (a),
			 by striking subsection (e)) and inserting subsection
			 (d)); and
				(2)by striking
			 subsection (d) and redesignating subsection (e) as subsection (d).
				(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 enacted on September 30, 2011, and shall apply to fiscal years beginning with
			 fiscal year 2012.
			(e)Transition rules
			 for employment-Based immigrants
				(1)In
			 generalSubject to the succeeding paragraphs of this subsection
			 and notwithstanding title II of the Immigration and Nationality Act (8 U.S.C.
			 1151 et seq.), the following rules shall apply:
					(A)For fiscal year 2012, 15 percent of the
			 total number of immigrant visas made available under section 203(b) of such Act
			 (8 U.S.C. 1153(b)) shall be allotted to immigrants who are natives of a foreign
			 state or dependent area that was not one of the two states with the largest
			 numbers of natives obtaining lawful permanent resident status during fiscal
			 year 2010 under such section 203(b).
					(B)For fiscal year 2013, 10 percent of the
			 total number of immigrant visas made available under such section 203(b) shall
			 be allotted to immigrants who are natives of a foreign state or dependent area
			 that was not one of the two states with the largest numbers of natives
			 obtaining lawful permanent resident status during fiscal year 2011 under such
			 section 203(b).
					(C)For fiscal year 2014, 10 percent of the
			 total number of immigrant visas made available under such section 203(b) shall
			 be allotted to immigrants who are natives of a foreign state or dependent area
			 that was not one of the two states with the largest numbers of natives
			 obtaining lawful permanent resident status during fiscal year 2012 under such
			 section 203(b).
					(2)Per-country
			 levels
					(A)Reserved
			 visasWith respect to the visas reserved under each of
			 subparagraphs (A) through (C) of paragraph (1), the number of such visas made
			 available to natives of any single foreign state or dependent area in the
			 appropriate fiscal year may not exceed 25 percent (in the case of a single
			 foreign state) or 2 percent (in the case of a dependent area) of the total
			 number of such visas.
					(B)Unreserved
			 visas
						(i)In
			 generalWith respect to the immigrant visas made available under
			 such section 203(b) and not reserved under paragraph (1), for each of fiscal
			 years 2012, 2013, and 2014, not more than the number of such visas calculated
			 under clause (ii) shall be allotted to immigrants who are natives of any single
			 foreign state.
						(ii)Calculation of
			 numberThe numbers of visas
			 calculated under this clause for a fiscal year is the number that is equal to
			 70 percent of the total number of immigrant visas made available under such
			 section 203(b) for such fiscal year.
						(3)Rules for
			 chargeabilitySection 202(b)
			 of such Act (8 U.S.C. 1152(b)) shall apply in determining the foreign state to
			 which an alien is chargeable for purposes of this subsection.
				
